Exhibit 10.2

 

June 13, 2005

 

Great Lakes Dredge & Dock Company

Attn: Ms. Deb Wensel

2122 York Road

Oak Brook IL 60523

 

Dear Deb:

 

It is our understanding that the Net Worth of Great Lakes Dredge & Dock
Corporation and its subsidiaries (GLDD) will remain below $82.5 million, the
minimum Net Worth that GLDD is required to maintain under Section 6.19 of the
Third Amended and Restated Underwriting and Continuing Indemnity Agreement.

 

Travelers Casualty and Surety Company and Travelers Casualty and Surety Company
of America (collectively, “Travelers”) hereby agree to waive GLDD’s compliance
with the Net Worth requirement for the fiscal quarter ending June 30, 2005. 
However, Travelers expressly reserves the right to declare GLDD in default under
the Third Amended and Restated Underwriting and Continuing Indemnity Agreement
should GLDD fail to increase its Net Worth to $82.5 million for the fiscal
quarter ending September 30, 2005, and maintain its Net Worth at that level or
higher for any fiscal quarter subsequent to September 30, 2005.

 

Sincerely,

 

Travelers Casualty and Surety Company

Travelers Casualty and Surety Company of America

 

/s/ Michael Damewood

 

 

By:

Michael Damewood

 

Assistant Manager

 

 

Acknowledged and Agreed to By:

 

Great Lakes Dredge & Dock Corporation

 

By:

/s/ Deborah A. Wensel

 

 

 

 

Its:

Senior Vice President and CFO

 

 

cc:

Brian Hart, Winston & Strawn

 

--------------------------------------------------------------------------------